Citation Nr: 9915988	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  97-23 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to payment or reimbursement for certain 
unauthorized medical expenses resulting from a private 
hospitalization from June 14, 1995 to June 21, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1997 decision by the Medical Administration 
Service (MAS) of the VA Medical Center (VAMC) in Jackson, 
Mississippi, which denied payment for unauthorized medical 
expenses resulting from all but the first three days of a 
private hospitalization of the veteran at Forrest General 
Hospital in Hattiesburg, Mississippi, from June 9, 1995 to 
June 21, 1995.  The VAMC authorized payment for medical 
services from June 9 to June 11, 1995, and it denied payment 
for medical services from June 12 to June 21, 1995.  A 
personal hearing was conducted at the Richmond, Virginia VAMC 
in September 1997.  In September 1998, the Board remanded the 
case to the VAMC for further evidentiary development.  

In a January 1999 determination, the Jackson VAMC granted 
payment for unauthorized medical expenses incurred from June 
12 to June 13, 1995 during the hospitalization in question, 
but continued to deny payment for the remainder of the 
hospitalization.  The issue in this case is therefore phrased 
as entitlement to payment of medical expenses incurred from 
June 14 to June 21, 1995.  The file was forwarded to the 
Board by the VA Regional Office (RO) in Roanoke, Virginia.


REMAND

To be entitled to payment or reimbursement for medical 
expenses incurred without prior authorization from the VA, 
all of the following criteria must be met:  (a) That 
treatment was either (1) for an adjudicated service-connected 
disability, or (2) for a non-service-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or (3) for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; and (b) that a 
medical emergency existed of such nature that delay would 
have been hazardous to life or health; and (c) that no VA or 
Federal facilities were feasibly available and an attempt to 
use them beforehand, or obtain prior VA authorization for the 
services required, would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 
17.120 (1998).

Even though a medical emergency exists at the time of 
hospitalization, the emergency is deemed to have ended at 
that point when a VA physician has determined that, based on 
sound medical judgment, a veteran who received emergency 
hospital care could have been transferred from the non-VA 
facility to a VAMC for continuation of treatment; from that 
point on, no additional care in a non-VA facility will be 
approved for payment by the VA.  38 C.F.R. § 17.121 (1998). 

The veteran, who had a permanent and total service-connected 
disability, was admitted to Forrest General Hospital for 
treatment of a heart condition on June 9, 1995, and in a 
March 1997 decision the MAS of the Jackson VAMC determined 
that from June 9 to June 11, 1995, an emergency was present 
and VA facilities were not feasibly available.  Payment was 
denied for medical services during the remainder of the 
admission, June 12 to June 21, 1995, on the basis that the 
veteran's condition had stabilized by June 11, 1995 (i.e., 
the emergency was deemed to have ended by June 11, 1995, as 
set forth in 38 C.F.R. § 17.121).

The appellate record currently before the Board consists of 
the veteran's basic claims folder, an "Appeal Record" 
folder prepared by the MAS, and an "Appeal Remand" folder 
prepared by the MAS.  As noted in the September 1998 Board 
remand, most of the pertinent documents are in the "Appeal 
Record" folder, but they are all photocopies (not originals) 
and they appear to be incomplete.  The Board must review all 
original documents, particularly as it appears the 
photocopies are incomplete.  The Board remanded this appeal 
to obtain such original documents, and to obtain a VA 
doctor's opinion regarding the date as of which the veteran's 
condition had stabilized (i.e., when the emergency was deemed 
to have ended, as set forth in 38 C.F.R. § 17.121).  Such 
actions have not yet been completed. As the action taken by 
the VAMC does not fully comply with the last remand 
instructions, another remand is required.  Stegall v. West, 
11 Vet. App. 268 (1998).

After the Board remand, the MAS prepared an "Appeal Remand" 
folder, which consists of photocopies of the documents 
contained in the "Appeal Record" folder, as well as a 
supplemental statement of the case, which demonstrates that 
the MAS apparently determined that from June 12 to June 13, 
1995, an emergency was still present.  Thus, VA payment for 
unauthorized medical services was approved for the additional 
two-day period.  The MAS has denied payment for medical 
services during the remainder of the admission, June 14 to 
June 21, 1995, apparently on the basis that the veteran's 
condition had stabilized by June 13, 1995, and he could have 
then been transferred to a VAMC for continued care.  However, 
the file is devoid of a VA doctor's opinion indicating that 
the veteran's condition had stabilized on June 13, 1995.

Prior to Board review of this appeal, it is vital that the 
MAS obtain a written determination, by a VA physician, as 
required by 38 C.F.R. § 17.121, regarding the date the 
veteran's condition had stabilized during the June 1995 
hospitalization.  The Board notes that in a December 1996 
statement, M.G. Lowrimore, M.D., the private doctor who 
treated the veteran during the June 1995 hospitalization, 
opined that the veteran's cardiac condition was unstable 
during the admission and he could not have been safely 
transferred to the VAMC.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The MAS should assemble all original 
records pertaining to the veteran's claim 
for payment of unauthorized medical 
expenses incurred during the June 1995 
private hospital admission, and these 
should be made part of the appellate 
record for the duration of the appeal to 
the Board.

2.  The MAS should review the original 
records to ascertain whether they contain 
a clear, signed, written statement by a 
VA physician, which answers the question 
of 38 C.F.R. § 17.121 as to the date, if 
any, on which an emergency is deemed to 
have ended during the June 1995 private 
hospitalization.  If no such VA 
physician's statement exists, the MAS 
should forward all the records to a VA 
physician, who should then review the 
records (including Dr. Lowrimore's 
December 1996 statement) and prepare a 
signed written statement which clearly 
answers the question posed by 38 C.F.R. 
§ 17.121.  If the VA physician needs 
additional medical records from the 
private hospitalization, in order to 
answer the question, the MAS should 
obtain them.  The VA doctor's written 
statement should be made part of the 
appellate record.

3.  Thereafter, the MAS of the VAMC 
should review the claim.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





